TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 24, 2016



                                       NO. 03-14-00620-CV


                                    Melissa Kerlick, Appellant

                                                  v.

                                     Conan Kerlick, Appellee




          APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                 MODIFIED AND, AS MODIFIED, AFFIRMED –
                     OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 10, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order but that there was error requiring correction. Therefore, the Court modifies

the district court’s order to delete language characterizing the attorney’s fees awarded as

necessaries or additional child support. The Court affirms the order as modified. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.